129 U.S. 36 (1889)
SHREVEPORT
v.
COLE.
No. 106.
Supreme Court of United States.
Argued and submitted December 4, 1888.
Decided January 7, 1889.
ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE WESTERN DISTRICT OF LOUISIANA.
*41 Mr. Charles W. Hornor, for plaintiff in error.
Mr. T. Alexander and Mr. N.C. Blanchard, for defendants in error, submitted on their brief.
MR. CHIEF JUSTICE FULLER, after stating the case, delivered the opinion of the court.
Unless this suit was one "arising under the Constitution or laws of the United States," the Circuit Court had no jurisdiction; and if it did not really and substantially involve a dispute or controversy as to the effect or construction of the Constitution or some law, upon the determination of which the recovery depended, then it was not a suit so arising. Starin v. New York, 115 U.S. 248, 257; Gold Washing and Water Co. v. Keyes, 96 U.S. 199.
The case at bar was in effect an action at law to recover a balance alleged to be due the petitioners or plaintiffs upon a *42 contract with the defendant, and the maintenance of the cause of action involved no Federal question whatever, nor is any such indicated in the judgment rendered. But the jurisdiction seems to have been rested upon the averments in plaintiffs' petition, that under article 209 of the state constitution of 1879, providing that "no parish or municipal tax for all purposes whatsoever shall exceed ten mills on the dollar of valuation," the city of Shreveport, being so situated as to need all the revenue from such a tax, cannot raise funds to pay its just debts; that, therefore, plaintiffs are deprived by that article, "if same be valid and operative," of the remedy of enforcing payment by the levy of taxes, although their contract was entered into in 1871; and that so said article impairs the obligation of such contract. This contention, however, required the Circuit Court to assume that the courts of Louisiana would hold that the city could lawfully avail itself of the constitutional limitation in question as a defence to the collection by taxation of the means to liquidate the indebtedness, notwithstanding that would be to apply it retrospectively, to the destruction of an essential remedy existing when the contract was entered into, whereas the presumption in all cases is that the courts of the States will do what the Constitution and laws of the United States require. Chicago and Alton Railroad v. Wiggins Ferry Co., 108 U.S. 18; Neal v. Delaware, 103 U.S. 370, 389. And we find in accordance with that presumption that the Supreme Court of Louisiana holds, and had held prior to the commencement of this suit, that article 209 "must have a rigid enforcement with regard to all creditors whose rights are not protected by the Constitution of the United States, and with regard to all future operations of the city government of every kind whatever. But it is perfectly clear that the rights of antecedent contract creditors are protected by the Constitution of the United States, and they are entitled to have them enforced `in all respects as if' this provision of the Constitution `had not been passed.' Von Hoffman v. City of Quincy, 4 Wall. 535. The fact that the act of the State is a constitutional provision instead of a mere legislative act does not affect the case. Railroad Co. v. McClure, 10 Wall. *43 511, 515. It is apparent, therefore, that whatever percentage of taxation may be required to meet the maturing obligations in interest or principal of antecedent contract creditors must, in any and all events, be levied." Moore v. City of New Orleans, 32 La. Ann. 726, 747.
Constitutions as well as statutes are construed to operate prospectively only, unless, on the face of the instrument or enactment, the contrary intention is manifest beyond reasonable question. There is nothing on the face of article 209 evidencing an intention that it should be applied to antecedent contracts, and the highest tribunal of the State has declared that it cannot be so applied. It is impossible, under these circumstances, to sustain the jurisdiction of the Circuit Court upon the ground, not that the city had been, but that it might perhaps be, allowed to interpose to defeat the enforcement, by the appropriate means, of payment of an alleged indebtedness, a constitutional provision inapplicable by the ordinary rules of law, and so determined to be by the deliberate decision of the state Supreme Court.
Nor can it be held that a dispute or controversy as to the effect of the Constitution of the United States upon article 209 of the constitution of the State was involved in determining in this action whether the defendant was indebted to the plaintiffs, and if so, in what amount.
The prayer of the petition was that judgment might be rendered for the amount claimed, and also that article 209 might be declared null and void; and some considerations supposed to bear upon the latter subject were addressed to the jury by the learned judge who presided upon the trial, to which the verdict made no response in terms; but it does not appear that an order for the assessment of taxes to pay the amount awarded, or for any supplementary proceedings of like nature, to the entry of which said article might in any view be claimed to be an obstruction, was authorized by statute to be made part of the judgment in such a case as this. And the judgment was simply for the recovery of so much money, to be thereafter collected as provided by law.
When, in the instance of a judgment rendered on contract *44 in a state court, remedies for its collection existing at the time of the making of the contract, are taken away, in substance, by state constitution or statute, and the deprivation enforced by the final judgment of the state courts, a writ of error under § 709 of the Revised Statutes enables this court to vindicate the supremacy of the Constitution and laws of the United States and administer the proper remedy; but had this record in its present shape come before us in that way even, we should have had no alternative save to dismiss the writ.
In cases originally brought in the Circuit Court, or by removal from a state court, it is made the duty of the Circuit Court to dismiss or remand the same whenever it appears that the suit does not really and substantially involve a dispute or controversy properly within its jurisdiction, or that the parties to the suit have been improperly or collusively made or joined, either as plaintiffs or defendants, for the purpose of creating a case cognizable or removable.
As remarked in Bernards Township v. Stebbins, 109 U.S. 341, 353, it has been the constant effort of Congress and of this court to prevent the discrimination in respect to suits between citizens of the same State and suits between citizens of different States, established by the Constitution and laws of the United States, "from being evaded by bringing into Federal courts controversies between citizens of the same State." We regard this suit as an evasion of that character.
The judgment of the Circuit Court is reversed and the cause remanded, with directions to dismiss the petition.